Case 1:17-cv-01751-CFC-CJB Document 368 Filed 03/01/19 Page 1 of 4 PageID #: 18039

                      MORRIS, NICHOLS, ARSHT                  &   TUNNELL       LLP
                                     1201 N ORTH M ARKET S TREET
                                            P.O. B OX 1347
                                 W ILMINGTON , D ELAWARE 19899-1347
                                              (302) 658-9200
                                           (302) 658-3989 FAX
  BRIAN P. EGAN
  (302) 351-9454
  began@mnat.com
                              Original Filing Date: February 22, 2019
                              Redacted Filing Date: March 1, 2019
  The Honorable Christopher J. Burke                                       VIA ELECTRONIC FILING
  United States District Court
    for the District of Delaware                                   REDACTED - PUBLIC VERSION
  844 North King Street
  Wilmington, DE 19801

          Re:      Personal Audio, LLC v. Google LLC, C.A. No. 17-1751 (CFC) (CJB)

  Dear Judge Burke:

         Google respectfully submits this letter in response to PA’s motion to strike certain
  witnesses from Google’s December 14, 2018 supplemental disclosures. PA’s motion should be
  denied, as none of the Pennypack factors supports striking Google’s disclosures, especially in
  view of the particular facts, circumstances, and equities of the situation presented here.

          I.       The Pennypack Standard

           In considering whether to exclude a party’s disclosure(s) or testimony, courts in the Third
  Circuit consider: “(1) the prejudice or surprise in fact of the party against whom the excluded
  witnesses would have testified, (2) the ability of that party to cure the prejudice, (3) the extent to
  which waiver of the rule against calling unlisted witnesses would disrupt the orderly and efficient
  trial of the case or of other cases in the court, and (4) bad faith or willfulness in failing to comply
  with the court’s [scheduling] order.” Meyers v. Pennypack Woods Home Ownership Ass’n, 559
  F.2d 894, 904–05 (3d Cir. 1977), overruled on other grounds, Goodman v. Lukens Steel Co., 777
  F.2d 113 (3d Cir. 1985). Notably, PA fails to address any of these “Pennypack factors” in its
  brief, which alone can “doom [a] Rule 26 motion.” W.L. Gore & Assocs., Inc. v. C.R. Bard, Inc.,
  No. CV 11-515-LPS-CJB, 2015 WL 12806484, at *6 (D. Del. Sept. 25, 2015); see also Novartis
  Pharm. Corp. v. Actavis, Inc., No. CV 12-366-RGA-CJB, 2013 WL 7045056, at *7 (D. Del.
  Dec. 23, 2013) (noting the Third Circuit “has directed district courts to weigh certain factors,
  known as ‘the Pennypack factors’” when considering whether to exclude an untimely disclosure
  of a Rule 26 witness). In dismissing Pennypack as “an old third circuit case” with “quite
  different” facts (Mot. 2), PA wholly fails to apply the relevant legal standard.1

          Further, “courts favor the resolution of disputes on their merits.” Abbott Labs. v. Lupin
  Ltd., No. CIV.A. 09-152-LPS, 2011 WL 1897322, at *5 (D. Del. May 19, 2011). The “exclusion
  of critical evidence is an ‘extreme’ sanction, not normally to be imposed absent a showing of
  1
      Instead, PA appears to rely exclusively on out-of-circuit caselaw.
Case 1:17-cv-01751-CFC-CJB Document 368 Filed 03/01/19 Page 2 of 4 PageID #: 18040
  The Honorable Christopher J. Burke                                               February 22, 2019


  willful deception or ‘flagrant disregard’ of a court order.” In re Paoli R.R. Yard PCB Litig., 35
  F.3d 717, 791–92 (3d Cir. 1994). Accordingly, even where a formal supplementation of initial
  disclosures is untimely and “the additional or corrective information has not otherwise been
  made known to the other parties,” the initial failure to “identify a witness” pursuant to Federal
  Rule of Civil Procedure 26(e) should be excused if harmless. Fed. R. Civ. P. 37(c)(1).

        As described below, Google’s supplement to its disclosures is harmless – each and every
  Pennypack factor weighs against the granting of PA’s motion.

          II.    The Pennypack Factors Weigh Against Striking The Witnesses Identified In
                 Google’s Supplemental Disclosures

          First Factor: PA all but expressly concedes that it was not “surprise[d] in fact” by
  Google’s identification of the witnesses at issue. Among the witnesses identified were the
  manufacturers and sellers of the third-party devices that PA elected to accuse of direct
  infringement in this case.2 Also identified were the two PA licensees –                      – most
  directly relevant to the parties’ dispute regarding whether the vast majority of accused devices
  are already licensed under the patents-in-suit. Not only was this issue raised in Google’s
  Amended Answer (as noted by PA (Mot. 1)), this issue has played a central role in ongoing
  discovery and has been the subject of multiple rounds of discovery briefing to date. (See D.I.
  225, 230, 319.) The remaining witnesses identified were nine prior artists associated with: (i) the
  references that the Federal Circuit relied on in its August 1, 2018 opinion affirming the invalidity
  of several claims of the patents-in-suit (references that PA has been well aware of for years) (see,
  e.g., D.I. 23, 62, 202); and (ii) systems that were not only identified in Google’s invalidity
  contentions but were also the subject of extensive document discovery.3

          Second Factor: Regardless, there simply is no prejudice resulting from Google’s
  supplementation of its disclosures to include these already well-known witnesses on December
  14, 2018. PA’s motion hinges on its repeated contention that December 14 was “the last day of
  discovery.” (Mot. 1.) Yet as of that same date, PA itself had not yet served its final
  infringement contentions, had not yet served the bulk of its ESI, had not yet served its privilege
  log, and had not yet presented a single PA witness for deposition. Indeed, PA made its first
  production of ESI on “the last day of discovery.”4 (D.I. 322, at 1.) Moreover, the Court has
  2
     Google did not even receive PA’s “final” list of such accused devices until after the close of
  fact discovery, when PA served its final infringement contentions on December 21, 2018.
  Having been ordered to supplement its infringement contentions (D.I. 290), PA was forced to
  drop dozens of non-infringing devices from the case at that time (compare Ex. A with Ex. B).
  PA’s argument that Google should have “disclosed” the manufacturers and sellers of accused
  devices before PA even served its final contentions identifying those devices is nonsensical.
  3
      As just one example, on October 5, 2018,

  4
     The parties agreed that all ESI would be served a week before the start of depositions. (Ex. C.)
  In early November, PA said: “we are confident we can complete the process in the same 3-4
  week window Google needs for its own ESI.” (Ex. D.) Pursuant to the parties’ agreement,
  Google produced its ESI on November 26 and 28, a week prior to PA’s first deposition of a

                                                   2
Case 1:17-cv-01751-CFC-CJB Document 368 Filed 03/01/19 Page 3 of 4 PageID #: 18041
  The Honorable Christopher J. Burke                                                February 22, 2019


  since ordered an additional two depositions of Google witnesses, which likely will not take place
  until the end of March. In other words, although December 14 had once been a deadline for the
  close of fact discovery, that deadline has already been extended for nearly every conceivable
  purpose. And Google has repeatedly made clear to PA that it would stipulate to an extension of
  that deadline for the additional purpose of allowing PA to conduct discovery of the third parties
  that Google included in its supplemental disclosure. (E.g., PA Ex. 2.) Accordingly, the only
  prejudice that PA identifies in its motion – that PA was “deprived . . . of its ability to conduct
  any discovery whatsoever regarding any relevant information these witnesses may possess”
  (Mot. 3) – is simply non-existent. See Novartis Pharm. Corp., 2013 WL 7045056, at *10-11
  (ability to cure a late disclosure through an additional deposition “weighs against a grant of the
  Motion to Strike”); W.L. Gore & Assocs., Inc., 2015 WL 12806484, at *6 (refusing to strike
  supplemental disclosure where prejudice was curable because moving party had opportunity to
  fully depose expert).

          Third Factor: Denying PA’s motion to strike and extending the time for PA to conduct
  discovery of the witnesses included in Google’s December disclosure would have no impact on
  the orderly and efficient trial of this case. Not only has no trial date been set but – at the request
  of both parties – all expert discovery and other deadlines have been vacated pending the issuance
  of additional rulings regarding claim construction.5 (D.I. 325; 1/16/2019 Court Order.) When
  the parties meet and confer to “submit a revised proposed Scheduling Order . . .” after the
  issuance of those rulings (1/16/2019 Court Order), the parties can work to propose a schedule
  that ensures that PA has a reasonable time to complete any additional discovery it elects to take
  from the witnesses included in Google’s December disclosure.

           Fourth Factor: Finally, PA does not assert that Google has engaged in any bad faith
  conduct or has exhibited any willfulness in failing to comply with a scheduling order. To the
  contrary, even if Google’s supplementation of its disclosures with known witnesses were to be
  considered untimely under Rule 26, such an untimely supplementation is not sufficient to find
  bad faith. See Withrow v. Spears, 967 F. Supp. 2d 982, 1006 (D. Del. 2013) (noting that a
  party’s actions amounting to a “[l]ack of diligence” is insufficient to find willfulness or bad
  faith); accord Holbrook v. Woodham, No. CIV.A. 3:05-304, 2008 WL 544719, at *3 (W.D. Pa.

  Google witness. (Ex. E.) PA did not serve any ESI until December 14, 2018. PA then produced
  the bulk of its ESI on January 28, 2019 (less than 48 hours before relevant depositions of PA
  witnesses), despite the fact that PA never sought an extension of time to complete that
  production. (Ex. F.) PA still has not confirmed that its production of ESI is complete. (See Exs.
  F, G.) Where PA has already caused a lengthy extension of fact discovery because of its own
  late disclosures – both on and after December 14 – its generalized complaints about the
  “unfairness” of continuing fact discovery can and should be readily dismissed.
  5
     This fact separates this case from the Ninth Circuit cases cited by PA. See, e.g., Finjan, Inc. v.
  Proofpoint, Inc., No. 3:13-cv-05808-HSG (HRL), 2015 WL 9900617, *3 (N.D. Cal. Oct. 26,
  2015) (cited by PA at Mot. 2) (noting plaintiff reasonably could not depose two witnesses
  disclosed two weeks before the expert disclosure deadline); Yeti by Molly, Ltd. v. Deckers
  Outdoor Corp., 259 F.3d 1101, 1105-06 (9th Cir. 2001) (cited by PA at Mot. 2) (affirming
  exclusion of expert where expert report was disclosed 28 days before trial).


                                                    3
Case 1:17-cv-01751-CFC-CJB Document 368 Filed 03/01/19 Page 4 of 4 PageID #: 18042
  The Honorable Christopher J. Burke                                             February 22, 2019


  Feb. 28, 2008) (noting that the Third Circuit “requires what amounts to ‘flagrant disregard’” of a
  scheduling order to support a finding of bad faith). And Google’s repeated offers to cure PA’s
  purported prejudice by agreeing that the already-extended fact discovery period can also be used
  by PA to conduct discovery of witnesses included in Google’s December disclosure confirms the
  lack of any bad faith here. (E.g., PA Ex. 2.)

         III.    Conclusion

          Not a single Pennypack factor weighs in favor of granting PA’s motion. In light of the
  particular facts and circumstances here – including the reality that fact discovery is ongoing and
  that all expert discovery and other deadlines have already been vacated by agreement of the
  parties and order of the Court – PA’s motion should be denied.

                                                       Respectfully,
                                                       /s/ Brian P. Egan
                                                       Brian P. Egan (#6227)

     cc: Clerk of Court (Via Hand Delivery)
         All Counsel of Record (Via Electronic Mail)




                                                  4
